 1
 2                                                           JS-6
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12   CARMEN JOHN PERRI, an                 No. 2:20-cv-08836-JAK (ASx)
13   individual,

14        Plaintiff,                       ORDER RE JOINT STIPULATION
15                                         FOR DISMISSAL OF THE ENTIRE
     v.                                    ACTION WITH PREJUDICE (DKT.
16                                         19)
17   11690 SANBAR, LLC, a California
     limited liability company; and DOES
18   1-10, inclusive,
19
          Defendants.
20
21
22
23
24
25
26
27
28
 1         Based on a review of the Joint Stipulation for Dismissal of the Entire Action
 2   with Prejudice (the “Stipulation” (Dkt. 19)), sufficient good cause has been shown
 3   for the requested relief. Therefore, the Stipulation is APPROVED. This action is
 4   hereby dismissed with prejudice in its entirety. Each party shall bear his or its own
 5   attorney’s fees and costs.
 6
 7   IT IS SO ORDERED.
 8
     Dated: May 27, 2021                           __________________________
 9
                                                   John A. Kronstadt
10                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
